Citation Nr: 1234753	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction rests with the San Diego, California, RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2008.  The record contains a transcript of that hearing.
 
In December 2009, the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case to the Board for compliance with the Joint Motion.

The case was returned to the Board in March 2011, at which time the Board remanded the claim for additional development.  The RO has complied with the remand directives.


FINDINGS OF FACT

1.  The Veteran is presumed to have been in sound condition on service entry, and clear and unmistakable evidence otherwise has not been presented.

2.  Retinitis pigmentosa was not manifest in service and is not attributable to service.
CONCLUSION OF LAW

Retinitis pigmentosa was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  
Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in July 2003, March 2007, and November 2008 that fully addressed all notice elements.  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in the VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records along with VA and private medical records.  Also, VA obtained service personnel records.  These records have been associated with the claims file.  It is noted that the Veteran has not identified any outstanding records that would tend to support his claim for service connection.  The Board observes that the service treatment records do not include a service entrance examination.  As this is presumably missing, the Board accepts a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

VA provided the Veteran a hearing.  The Veteran testified before the undersigned.

VA further afforded the Veteran an appropriate VA medical examination.  The Board previously reviewed the record in 2008, determined that a VA examination was necessary to decide the claim, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded a VA examination in November 2008.  This examination included a physical examination of the Veteran and a full review of the claims file.  The Board finds this examination to be adequate.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The RO has substantially complied with the Board's September 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Following the Board's remand of this case in March 2011, the Veteran's attorney argued that the RO did not comply with the Board's March 2011 remand order and requested another remand for reexamination of the Veteran.  The Board disagrees and finds that there was has been substantial compliance with the March 2011 remand directives.   Dyment, supra.  The March 2011 remand directed the RO to obtain the Veteran's service personnel records and, if the Veteran's service records were supportive of his claim, then schedule him for another VA examination.  In this case, the RO obtained the Veteran's service personnel records and determined that they were not supportive of the claim.  A review of these records discloses no indication of any eye disability or assignment/reassignment based on an eye disorder.  The Veteran and his attorney's argument that the Veteran's documented absences from service could have been due to an eye disorder do not provide a basis upon which to request a new examination.  A new VA examination and/or opinion is not warranted as there is no indication in the newly obtained evidence that his current eye disability is related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  Therefore, no further examination is required.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will address the merits of the claim.




II.  Claims for Service Connection

The Veteran contends that his retinitis pigmentosa had its onset during service.  Alternatively, the Veteran contends that his disorder preexisted service and was aggravated by service.  He asserts that he had several absences during service due to his eye disorder, and that he was pulled from duties and reassigned other duties because of his deteriorating eye sight.  The Veteran contends that is it possible that the two shorter absences-in October 1973 for two hours thirty minutes and in January 1975 for three hours fifteen minutes-were due to impaired vision.   The Veteran argues that there is no indication that he was disciplined due to something other than lateness due to his eyesight.

A.  Legal Requirements

Initially, the Board notes the appellant does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

An alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects," because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).

Service connection may be granted for congenital or hereditary diseases if initially manifested in or aggravated by service.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90, (July 18, 1990).  Such "diseases can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty."  Id.  "Only when symptomatology and/or pathology exist can he or she be said to have developed the disease."  Id.  In this context, the term "pathology" is used in the sense of an active disease process, not just a mere predisposition to develop a disease, which process may or may not precede symptomatology.  Id.  

Service connection is only possible for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

B.  Evaluation of Evidence

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id.  Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

C.  Factual Background

Service medical records reflect that the Veteran reported dizzy spells and woozy sensations in November 1973.  There were no complaints of paresthesia, neuralgia, or focal weakness.  In May 1974, the Veteran complained of "floaters" in his right eye and lack of concentration.  He denied headaches, diplopia, focal weakness, and paresthesia.  The impression was vitreous floaters.  The Veteran reported a history of "eye trouble" on his discharge examination in July 1975.  He also reported that he had vision in both eyes.  The physician's summary and elaboration of the statement of "eye trouble" specifies that the Veteran "wore glasses prior to entry, NCD [not considered disabling]."  Clinical evaluation of his eyes was normal and a vision test showed 20/40 vision in the right eye and 20/30 vision in the left eye.

Service personnel records show that the Veteran had four unauthorized absences, to include for a period of 2.5 hours in October 1973 and a 1.25 hours in January 1975.  These records further show that he had requested reassignment for humanitarian reasons in March 1975 because he had had family difficulties and there was no other responsible person available to add stability to his family.  A hardship discharge was considered more appropriate action per the personnel memorandum on reassignment.  Supporting documents include a letter from the Veteran's mother indicating that she needed the Veteran's help as she had 13 children, needed to go to the hospital for personal medical care, and her husband was disabled.  Another document showed that the Veteran's mother was under medical care for a severe heart condition.

In a letter dated October 1994, Dr. K related that she had first examined the Veteran in August 1992 and that, at that time, he complained of poor vision, especially at night.  By history, the Veteran's brother had been diagnosed with retinitis pigmentosa and was concerned that he might be developing this condition as well.  Eye evaluation revealed signs and symptoms of retinitis pigmentosa described by the examiner as "decreased night vision, pigmented bone spicule appearance of his retinas, and subjective/objective signs of reduced peripheral vision, approximately a 20 field of vision." 

Private eye records dated subsequently show retinitis pigmentosa and legal blindness was noted in January 2004.  A January 2004 VA outpatient treatment record reflects that the Veteran had retinitis pigmentosa diagnosed in 1992.  The Veteran reported mobility is less at night.  By history, the Veteran's mother was a carrier for the condition and his two brothers had retinitis pigmentosa.
In a September 2004 letter, Dr. C. reported that the Veteran presented for a retinal assessment and consultation.  Examination was performed and the diagnoses were retinitis pigmentosa and vitreous floaters. 

In a May 2005 letter, Dr. S stated that the Veteran presented with a complaint of progressive floaters, blurriness, and nyctalopia dating back to 1974.  The examiner stated that "Family history was unremarkable for RP [retinitis pigmentosa]."  Dr. S reported that examination revealed long-standing retinitis pigmentosa of the rod cone degenerative type with severe macular involvement and of simplex transmission.  He stated that it was "certainly possible" that the disease may have begun in 1974 when the Veteran developed nyctalopia upon initiating his military service.

An undated statement by a service colleague received in August 2007 indicates that he observed the Veteran having vision problems in service and that the Veteran had complained of bright sunlight bothering his eyes, as well as trouble seeing at night.  The Veteran's service colleague opined that the Veteran's mobility and vision only worsened as time progressed during service. 

At his July 2008 hearing, the Veteran reported that he experienced floaters in service and that he had problems with finding his way in service.  He reported that floaters and lack of concentration supports onset of his retinitis pigmentosa in service.  The Veteran reported that the doctor told him that if he wanted to leave service the doctor would endorse it.  He declined because he wanted to finish service and get an honorable discharge.  The Veteran stated that he reported eye problems at separation.  He was told that his condition was hereditary.  He stated that his mother is a carrier and three of his siblings had it.  The Veteran stated that prior to service he had no signs or symptoms of retinitis pigmentosa and that he did not begin to experience problems until service. 

The Veteran's wife related that she noticed that the Veteran was having eye problems back in 1985.

In November 2008, a VA examination was conducted.  The Veteran reported to the examiner that: 1) He felt like something in service triggered his retinitis pigmentosa; 2) he had night blindness in service but his buddies covered for him; and 3) he believed welding and standing night watch damaged his vision and caused his condition.  Retinitis pigmentosa end stage, early cataract not significant, myopic astigmatism with presbyopia, legal blindness, and arcus senilus were diagnosed.  The examiner determined that retinitis pigmentosa was not manifested during service.  The examiner noted that there is no documentation of "night blindness" or any complaints or actions which could be interpreted to be associated with the reduced rate of visual adaptation at night or in dim light.  The examiner further noted that welding and standing night watch had nothing to do with retinitis pigmentosa and did not exacerbate this disease.  The examiner explained that the clinical findings, which noted central acuity and visual field, even at the time of diagnosis in 1992, would not and does not substantiate the report by the Veteran of having signs and symptoms of retinitis pigmentosa in service.   The examiner further explained that floaters are unrelated to retinitis pigmentosa; symptoms of feeling strange, having a lack of concentration, or a confused state are not signs of retinitis pigmentosa even in its early development; a history of welding is unrelated to the development of retinitis pigmentosa; and a history of standing watch at night does not exacerbate this disease. 

The examiner reported that he found no indication of retinitis pigmentosa during active duty, and no indication of any manifestations of this disease prior to service entrance.  The examiner commented that, although the Veteran checked the box for "eye trouble" on his service separation examination, the service examiner had annotated this report in the comment section as the need to wear glasses.

The examiner acknowledged the May 2005 medical opinion of Dr. S, wherein he stated that that it was possible that retinitis pigmentosa began in 1974 when he developed nyctalopia upon initiating service.  However, the examiner disagreed, noting that this was not substantiated by the medical record and the Veteran had given a false history to Dr. S when reporting no family history for retinitis pigmentosa.

The examiner concluded that retinitis pigmentosa was not manifested in service; and that there was no chronic or permanent increase in retinitis pigmentosa as a result of service.  The November 2008 VA examiner reported that the Veteran clearly and regrettably has retinitis pigmentosa which has eventually made him legally blind.  The examiner indicated that this is a hereditary disorder associated with a primary abnormality and is characterized subjectively by night blindness and a loss of peripheral vision.  It was noted that this disorder cannot be caused by service in the military nor can its onset be influenced or its severity exacerbated by service in the military.  The examiner further noted that the fact that the mother is a carrier and his two brothers are affected speaks to his hereditary pattern as probably being autosomal dominant.  The examiner noted that typically the disease is made manifest in over 75 percent of patients by the age of 30 and that the Veteran separated from service at the age of 22 with no evidence for the manifestation of retinitis pigmentosa by examination or documented by symptoms or complaints at that time.  The disease runs its course without respect to environmental or psychiatric considerations, and that you cannot cause it, accelerate it, nor can you stop it.  The examiner then opined that the Veteran retinitis pigmentosa was not caused by his service, was not documented as made manifest in the service, nor was it exacerbated by the Veteran's service. 

D.  Analysis

The Veteran has presented two arguments for consideration by the Board.  He argues that his eye disorder preexisted service and underwent a permanent worsening during and/or because of service.  He also argues that the disorder first became manifest during service. 

In regards to the Veteran's first argument, the Board finds that the presumption of soundness upon service entry applies and that there is no clear and unmistakable evidence to rebut this presumption.  Therefore, any claim for service connection for retinitis pigmentosa predicated upon a preexisting eye disorder is without merit.  The Board is constrained by the evidence.  There is no service entrance examination.  The available service treatment records do not show retinitis pigmentosa or abnormal pathology associated with that disease process, and evidence showing retinitis pigmentosa prior to service has not been presented.  As such, there is no basis to find that the Veteran was not in sound condition at service entry.  This finding is predicated on the absence of competent evidence showing retinitis pigmentosa prior to service entry or at service entry or at any time during service.

The Board accepts that the Veteran is competent to report having had vision difficulties and eye problems in service.  Jandreau and Davidson, supra.  However, to the extent that he reports having had symptoms compatible with retinitis pigmentosa in service, the Board finds that he is not credible.  He is not credible because he is an inconsistent historian, having denied any family history of retinitis pigmentosa to Dr. S, and because it defies belief that he would not have reported night blindness or loss of peripheral vision (symptoms compatible with retinitis pigmentosa) in service to include on his service separation examination in July 1975 given that a layperson could easily discern the medical seriousness of such symptoms.  For these same reasons, the Board further finds the Veteran's his post service reports, along with those of his fellow serviceman, of night blindness and loss of vision are not credible.  Further weighing against the credibility is the absence of any history of vision or eye problems in service when the Veteran first sought medical care, the roughly 20 years intervening service and the first documented findings for retinitis pigmentosa, and that he seems unsure if it actually preexisted service in so much as he argues that it could have been incurred in service-rather than preexisting and aggravated by service.  Therefore, the statements of the Veteran and his buddy have diminished probative value.

As to the Veteran's second theory of entitlement based on service incurrence, the Board finds that the preponderance of the evidence is against the claim.  Retinitis pigmentosa was not first manifested in service or for many years after service separation.  Furthermore, there is no nexus between the development of retinitis pigmentosa and service.

The evidence of record shows that retinitis pigmentosa was first documented many years after service discharge, and that there were no in-service manifestations of this disease.  This coupled with the November 2008 VA medical opinion that there is no indication of retinitis pigmentosa in service or that this condition was caused by service-to include the welding and night watch duty in service.  The examiner explained that the Veteran's condition typically manifested in patients by age 30 and that Veteran separated from service at age 22 without any evidence of manifestations of retinitis pigmentosa by examination, symptoms, or complaints at that time.  He further explained that the Veteran's condition would run its course without respect to environment-such as welding and night watch.  The examiner emphasized that onset of the condition cannot be influenced by service, or worsened thereby.

The Board has considered the private medical opinion of Dr. S dated in May 2005.  Dr. S stated that it was possible that the Veteran's disease began in 1974.  The Board finds that this opinion has diminished probative value for various reasons.  First, it is speculative in that the opinion is expressed affirmatively within the realm of possibility only and without any definiteness to establish the medical nexus required.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  Second, the medical opinion lacks any expressed rationale.  There is no analysis nor is there a clear conclusion with supporting data and a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Third, the Veteran gave the private physician an inaccurate medical history.  The history of nyclaptia in 1974 is not shown and, although well-documented in the other medical records, the Veteran denied a family history for retinitis pigmentosa.  A medical opinion based upon an inaccurate history is equally inaccurate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board has further considered the lay evidence from the Veteran, his wife, and his service colleague.  The Board has considered the Veteran's statements that he first started to exhibit symptoms of retinitis pigmentosa while in service along with his report of having had floaters and a lack of concentration in service.  The Board has also considered his wife's report that he had eye problems dating to 1985 and those of his friend, which related that the Veteran's eyes worsened over time during service.  

The Board finds these lay statements to be less probative in light of the contemporaneous medical records.  While lay witnesses are competent to attest to what they may have experienced or witnessed, the lay statements are less probative than the medical records that show essentially normal eyes and vision with the exception of vitreous floater and that decreased visual acuity corrected with eye glasses.

In the July 1975 separation examination, the Veteran reported eye trouble. A clinical evaluation of the eyes was normal.  It was noted at that time that the Veteran wore glasses prior to entry and this was reported to be NCD [not considered disabling].  Vision testing was also performed.  There is no indication, nor did the Veteran report, that his vision had worsened to the point of not being able to find his way, as described by the service colleague's statement.  As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, this evidence is highly probative.

The Board has carefully considered the Veteran's statements.  As discussed above, the Board finds that he is not credible in reports of having retinitis pigmentosa related to service.  The Board has specifically considered his contention that two unauthorized absences from service were due to his vision trouble.  However, while service personnel records show two shorter unauthorized absences, along with two longer unauthorized absences of one day and nineteen hours, respectively, there is no indication that any of these absences were due to medical issues.  In fact, had the Veteran had a medical reason for these absences, it follows that such a reason would be utilized to mitigate the disciplinary consequences of his actions.  No medical excuse or reason was provided in the disciplinary records.  Whereas, in contrast, the service personnel records are highly detailed regarding the Veteran's family problems.  Additionally, although the Veteran contends that he had difficulty seeing at night, the January 1975 unauthorized absence was from 0645 hrs to 1000 hrs, during daylight.  Therefore, the Veteran's statements in this regard continue to have diminished probative value.

The Veteran's wife statement also has diminished probative value because, while she reports to have noticed eye problems dating to 1985, this was many years after the Veteran's service and her comments do not tend to establish that his condition is related to service under either the theory of aggravation or incurrence.

The Board finds that the service medical records and the 2008 VA medical opinion are more probative as to whether the Veteran's retinitis pigmentosa is related to service.  The Board assigns greater probative value to this evidence, specifically to the VA examination report, as it was prepared with an accurate medical history and access to entire claims folders, including the available service treatment records. 

In summary, retinitis pigmentosa was not incurred in or aggravated by service.  The Veteran was sound upon service entry and clear and convincing evidence otherwise is not shown.  Additionally, retinitis pigmentosa was not manifested in service or for many years after service, and has not been related to service to include any incident of service by convincing evidence.  Although eye problems were reported at separation, it was noted at the time that the Veteran wore glasses prior to entry which was not considered disabling.  The eyes were reported normal.  Furthermore, the November 2008 VA examiner opined that the Veteran's retinitis pigmentosa was not caused by his service, was not documented as made manifest in the service, nor was it exacerbated by the Veteran's service.   The examiner noted no manifestations of retinitis pigmentosa by exam or documented by symptoms or complaints in service.  Retinitis pigmentosa is first documented in August 1992, long after service.  Although the Veteran was seen in service for floaters and lack of concentration, the November 2008 VA examiner noted that standing watch at night does nothing to exacerbate this disease, that floaters have nothing to do with retinitis pigmentosa, and that symptoms of feeling strange, having a lack of concentration or a confused state are not considered signs of retinitis pigmentosa even in its early development.  Lastly, the Board notes that the November 2008 VA examiner identified retinitis pigmentosa as a hereditary disease.  He indicated that this disease could not be caused, influenced, or accelerated by service.

Accordingly, service connection is denied and there is no doubt to be resolved. 


ORDER

Service connection for retinitis pigmentosa is denied.



____________________________________________
Cynthia A. Skow
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


